 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     RAMONCHITO ONIA RACION
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                       Case No. 6:19-mj-00030 JDP
12                      Plaintiff,                    STIPULATION TO MODIFY CONDITIONS
                                                      OF PRETRIAL RELEASE; ORDER
13    vs.
14    RAMONCHITO ONIA RACION,
                                                      JUDGE: Hon. Barbara A. McAuliffe
15                     Defendant.
16
17           IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Michael Tierney, counsel for plaintiff, and Assistant
19   Federal Defender Eric V. Kersten, counsel for defendant Ramonchito Racion, that Mr. Racion’s
20   conditions of release may be modified to permit Mr. Racion to leave his residence between the
21   hours of 10:00 a.m. and 11:00 p.m., on Saturday, January 25, 2020, to allow him to attend a
22   family gathering at the residence of his brother, Edgardo Racion, located at 1246 Avalon Drive
23   in Merced. Ira White, Mr. Racion’s third party custodian, will be present at the gathering; and
24   Mr. Racion, who is a professional chef, will cater the event. All other conditions of Mr. Racion’s
25   pretrial release shall remain in full force and effect.
26           Given Mr. White’s assurances that he will be with Mr. Racion throughout the event, and
27   he will insure that Mr. Racion has no contact with minors outside his presence; Mr. Racion’s
28   supervising Pretrial Services Officer, Ali Mirgain, does not object to the proposed modification.
 1          Pursuant to the existing Order Setting Conditions of Release, Mr. Racion is subject to
 2   home detention. Condition 7(l) currently provides:
 3                  HOME DETENTION: You are restricted to your residence at all times
                    except for employment; education; religious services; medical, substance
 4                  abuse, or mental health treatment; attorney visits; court appearances;
                    court-ordered obligations; or other activities pre-approved by the PSO
 5
 6   Docket No. 12, p.2.

 7          Based on the foregoing, the parties respectfully request that the Court modify Mr.

 8   Racion’s conditions of release to allow him to attend a family gathering at the residence of

 9   Edgardo Racion, located at 1246 Avalon Drive, in Merced, California, between the hours of

10   10:00 am and 11:00 pm on January 25, 2020.

11                                                Respectfully submitted,

12                                                McGREGOR W. SCOTT
                                                  United States Attorney
13
     Date: January 24. 2020                       /s/ Michael Tierney
14                                                MICHAEL TIERNEY
                                                  Assistant United States Attorney
15                                                Attorney for Plaintiff

16                                                HEATHER E. WILLIAMS
                                                  Federal Defender
17
     Date: January 24, 2020                       /s/ Eric V. Kersten
18                                                ERIC V. KERSTEN
                                                  Assistant Federal Defender
19                                                Attorney for Defendant
                                                  RAMONCHITO ONIA RACION
20
                                                ORDER
21
            Pursuant to the parties’ stipulation, the Court hereby modifies Special Condition 7(I) of
22
     the Order Setting Conditions of Pretrial Release for Ramonchito Onia Racion as set forth above.
23
     Given Mr. White’s assurances that he will be with Mr. Racion throughout the event, and Mr.
24
     White will ensure that Mr. Racion has no contact with minors outside his presence, the request is
25
     GRANTED.
26
     IT IS SO ORDERED.
27
28      Dated:     January 24, 2020                           /s/ Barbara   A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE


                                                     2
